Although respondent failed properly to account to his clients for moneys received by him in their behalf, they generously made settlements with him. These settlements, however, he has not carried out. He also negligently *963omitted for a long period to record certain deeds of other clients. Fortunately no harm was done. Under all the circumstances of this case, the court decides that respondent should be suspended for a period of three years. Long before that time has expired, respondent will undoubtedly meet his obligations to his clients. Respondent suspended from the practice of the law for a period of three years. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.